PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/304,356
Filing Date: 26 Nov 2018
Appellant(s): Jocker et al.



__________________
Brian J. Pangrle
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/04/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Recent Advances in the Characterization of Unconventional Reservoirs with Wide-Azimuth Seismic Data”, Appellant argues:

    PNG
    media_image2.png
    290
    741
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    204
    652
    media_image3.png
    Greyscale

(Brief, page 8, lines 8-21)

not borehole sonic data.” 
(Brief, page 9, last two lines)

    PNG
    media_image4.png
    781
    704
    media_image4.png
    Greyscale

(Brief, page 10, lines 1-31)
once, at p. 4435:”
(Brief, page 10, lines 34-36)

    PNG
    media_image5.png
    618
    723
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    181
    662
    media_image6.png
    Greyscale

Brief, page 11, line 19 to page 12, line 6)
Examiner’s response:
Appellant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Appellant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Appellant provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

The Specification discloses:
“Fig. 3 shows an example of a system 320 in which one or more vessels 322 may be employed to enable seismic profiling, e.g., three-dimensional vertical seismic profiling (VSP) or rig/offset vertical seismic profiling (VSP).  In the example, of Fig. 3 the system 320 is illustrated as including a rig 350, the vessel 322, and one or more acoustic receivers 328 (e.g., a receiver array).  As an example, a vessel may include a source 324 (e.g., or source array) and/or the rig 350 may include a source 324 (e.g., or source array).”

(Specification, pages 19-20, para [0085]) 

    PNG
    media_image7.png
    878
    574
    media_image7.png
    Greyscale

Thus, the Specification discloses a vessel having source 324 located on sea surface/near sea surface, and acoustic receivers 328 located in the wellbore/bore as illustrated in Fig. 3.

Therefore, Fig. 3 above shown checkshot surveys as defined below. 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

“Borehole surveys can be divided into checkshots surveys and vertical seismic profiles, or VSPs. Checkshot surveys are run for the purpose of obtaining the time picks from the direct arrivals from the source, shown as the orange lines in figure 2. The intervals at which the geophones are placed in the borehole are generally 100 to 150 meters. Vertical seismic profiles are acquired for the purpose of processing the waveforms in a similar manner to surface seismic. The geophone interval in the borehole for VSP acquisition needs to be 8-30 meters to adequately process the data. Checkshot time, depth and velocity information can be extracted from VSP surveys.”
https://seabed.software.slb.com/velocity/WebHelp/velocity_model/domain_introduction/checkshot_velocity.htm

Bachrach et al. disclose:

“1. Seismic data analysis and inversion 

The seismic data are processed and inverted to generate orthotropic kinematic (traveltime) and dynamic (amplitude) inversion attributes. 

The wide-azimuth 3D seismic survey targeted the Bakken shale play in North Dakota, U.S., and was processed using an anisotropic depth migration workflow that takes into account overburden heterogeneities and polar and azimuthal anisotropy (Johnson and Dorsey, 2010). Well data for a vertical well was used including a complete log suite, checkshot and the results of petrophysical analysis. The target middle Bakken member at this well location is at about 10,000' ft depth, and its thickness is approximately 60 ft.”

(Bachrach et al., pages 4433-4434, 1. Seismic Data Analysis and Inversion: lines 1-7)


    PNG
    media_image9.png
    519
    1248
    media_image9.png
    Greyscale


Claim 1 recites, in part,
“A method comprising:
receiving information that comprises elastic property information and that comprises sonic data acquired via a tool disposed at a plurality of depths of a logging interval in a bore in a subterranean environment that comprises at least one anisotropic formation;…” 

Therefore, unlike Appellant’s arguments, Bachrach et al. disclose:
e.g., results of petrophysical analysis) and that comprises sonic data acquired via a tool disposed at a plurality of depths of a logging interval in a bore in a subterranean environment (e.g., checkshots) that comprises at least one anisotropic formation (e.g., anisotropic depth; Figure 1).

Appellant further argues:


    PNG
    media_image10.png
    802
    676
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    881
    633
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    392
    625
    media_image12.png
    Greyscale

(Brief, page 12, line 7 to page 14, line 14)

Examiner’s response:

Bachrach et al. disclose:
“Amplitude versus azimuth (AVAz) data are often interpreted by assuming a single set of vertical fractures in an isotropic background, the resulting medium being transversely isotropic with a horizontal axis of rotational symmetry. Such media are referred to as horizontal transverse isotropy (HTI). The widely used HTI formulation is expanded in this paper to accommodate orthotropic symmetry for fractured shale, a more realistic model for unconventional plays, because, in the absence of fractures many shales can be described, to a good approximation, as being transversely isotropic with a vertical axis of symmetry (VTI). Adding a set of vertical fractures to a VTI background then results in orthotropic symmetry. The algorithm was first tested on synthetic data, and then applied to real wide-azimuth 3D data. Results indicate that AVAz analysis for orthotropic media using wide-azimuth seismic data can deliver stable results that can be used to estimate anisotropy, azimuth, and to constrain the orientation and magnitude of the in-situ principal stress components.”
Bachrach et al., page 4433, lines 12-21)

    PNG
    media_image13.png
    798
    1286
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    526
    1291
    media_image14.png
    Greyscale

(Bachrach et al., page 4434, line 9 to last line)

Thus, Bachrach et al. disclose azimuth velocity anisotropy analysis expressed by Equations 1 & 2 with respect to reference P and S velocities (e.g., Vp and Vs – Figure 1) as α and β, and all the orthotropic anisotropy parameters are given by perturbations of the anisotropic stiffness matrix about these reference velocities as Equation 2, where 
    PNG
    media_image15.png
    43
    129
    media_image15.png
    Greyscale
is the elastic stiffness, ρ being the density, applying a Bayesian inversion scheme using the measured amplitude as a function of azimuth and polar angle of incidence as input and invert the measurements to derive anisotropic impedance attributes. Also calculate the posterior covariance function and resolution associated with the inverted parameters.  

Bachrach et al. further disclose:
“In conventional reservoir characterization work, well log data are directly used to map elastic inversion attributes into petrophysical parameters (e.g., Avseth et al, 2005). Because modern logs measure high-quality compressional and shear velocities, and because density, porosity, volume of clay and saturation can be reliably interpreted from well log data, in many cases, probabilistic mapping functions (PDFs) can be generated directly from well logs. Note that the well log data suites used in this work contains all the needed information to map isotropic elastic parameters (Vp, Vs, density or any other combination of the three independent seismic parameters) into the petrophysical parameters of interest. However, in the case of anisotropic reservoir characterization we do not have full control over all the anisotropic elastic parameters in the well. VTI media are characterized by five independent elastic constants, while the elasticity of orthotropic media is characterized by nine independent elastic constants. It is not possible to determine all of these parameters form sonic and density measurements in a well with a single orientation through the formation. Therefore, to estimate these parameters we must supplement the well log data with rock physics models, and to derive from these models the expected anisotropy parameters of the rock. 
In the example below we show two examples of such quantitative interpretation of the inversion results. The first example shows how we extended the stochastic rock physics modeling approach (Bachrach, 2006; Bachrach et al, 2009) to model orthotropic rock, and to generate model-based prospect maps showing the probability of both high porosity and high fracture density. The second example uses deterministic mapping of orthotropic parameters to generate maps of stress ratio coefficients derived from the elastic stiffness tensor.” 

(Bachrach et al., page 4435, 2. Quantitative Interpretation for Orthotropic Media: 2nd - 3rd para) 

receiving information comprising elastic property information and sonic data in an isotropic formation (e.g., as underlined above); processing the information to generate processed information comprising variance information (e.g., “calculate the posterior covariance function and resolution associated with the inverted parameters.” – page 3, last para) associated with the elastic property information and velocity information and orientation information associated with the sonic data (e.g., Equation 2); performing an inversion (e.g., Bayesian inversion) based on the processed information by iterative accessing the velocity information (e.g., Vp & Vs – Figure 1) and determine synthetic velocities (e.g., α and β) that determine model likelihood probabilities (e.g., Bayesian inversion is defined as “Bayes factors are simple extensions of likelihood ratios. A Bayes factor is a weighted average likelihood ratio based on the prior distribution specified for the hypotheses. (When the hypotheses are simple point hypotheses, the Bayes factor is equivalent to the likelihood ratio.”) - https://alexanderetz.com/2015/04/15/understanding-bayes-a-look-at-the-likelihood/); and outputting values for elastic parameters based on a probable model of the inversion, the elastic parameters as a description to a depth of logging interval (Figure 5).   
 
Regarding Dependent Claims 1 and 18: Argued Independently, Appellant argues:


    PNG
    media_image16.png
    572
    765
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    811
    768
    media_image17.png
    Greyscale

(Brief, page 14, line 16 to page 15, line 23)

Examiner’s response:

Regarding Claims 2 & 18, Examiner’s position is that: outputting the values for the elastic parameters based on a probable model of the inversion, the elastic parameters as a substantially description with to depth of logging interval (e.g., “In figure 5 we present 3D cubes associated with the second-order anisotropic attributes εx and εy and density. Second-order here refers to terms that vary with angle of incidence θ as sin2θ tan2θ. Analysis of the posterior covariance, derived from the Bayesian inversion, shows that the uncertainty associated with the 2nd order attributes is much higher than the uncertainty associated with the 1st order attribute, similar to the conventional isotropic Amplitude Versus Angle (AVA) where shear information is known to be better resolved than is density.” – page 4436, Seismic Data and Orthotropic Attributes: 1st para; Figure 5).

Regarding Dependent Claim 16: Argued Independently, Appellant argues:

    PNG
    media_image18.png
    254
    765
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    892
    635
    media_image19.png
    Greyscale

(Brief, page 15, line 25 to page 16, last line)
Examiner’s response:
Regarding Claim 16, Examiner’s position is that: comprising taking into account measurement uncertainty of the velocity measurements (e.g., “Analysis of the posterior covariance, derived from the Bayesian inversion, shows that the uncertainty associated with the 2nd order attributes is much higher than the uncertainty associated with the 1st order attribute, similar to the conventional isotropic Amplitude Versus Angle (AVA) where shear information is known to be better resolved than is density.” – page 4436, Seismic Data and Orthotropic Attributes: 1st para).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TOAN M LE/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        
Conferees:
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864                                                                                                                                                                                                        

/DARREN E SCHUBERG/
TQAS TC2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.